United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1906
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Daryel Oliver,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 13, 2007
                                 Filed: December 21, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Daryel Oliver--proceeding pro se upon his own motion, but with court-
appointed standby counsel--appeals the sentence the district court1 imposed after
revoking his supervised release. We hold that the district court did not clearly err in
finding that Oliver had violated the conditions of his supervised release, and thus we
conclude that the court did not abuse its discretion in revoking his supervised release.
See 18 U.S.C. § 3583(e)(3) (permitting revocation of supervised release if court finds
by preponderance of evidence that defendant violated condition of supervised release);

      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
United States v. Edwards, 400 F.3d 591, 592 (8th Cir. 2005) (per curiam) (given
defendant’s admission of violation of supervised-release condition, concluding that
district court did not clearly err in its factual findings supporting revocation and did
not abuse its discretion in deciding to revoke supervised release).

       We further hold that Oliver’s 33-month prison sentence is reasonable, as it is
below the applicable statutory maximum and within the advisory Guidelines range,
and it resulted from the district court’s consideration of the appropriate statutory
factors. See 18 U.S.C. § 3583(e)(3); United States v. Nelson, 453 F.3d 1004, 1006 (8th
Cir. 2006); United States v. Tyson, 413 F.3d 824, 825-26 (8th Cir. 2005) (per curiam).
As to the remaining issues properly presented on appeal, we conclude that none were
preserved in the district court, and thus our review is for plain error only. See Fed. R.
Crim. P. 52(b). Upon such review, we find no basis for reversal. The district court
did not plainly err in declining to give Oliver credit toward his revocation sentence for
time that was credited against a state-court sentence. See 18 U.S.C. § 3585(b);
Johnson v. United States, 529 U.S. 694, 700-01 (2000). The district court did not
plainly err in fashioning new conditions of supervised-release. See U.S.S.G.
§ 5D1.3(b); United States v. Henkel, 358 F.3d 1013, 1015 (8th Cir. 2004). And the
record does not support a finding of governmental misconduct in connection with the
revocation of supervised release or the resulting sentence.

     Accordingly, the judgment of the district court is affirmed, and Oliver’s
motions for appointment of new standby counsel are denied.
                     ______________________________




                                          -2-